                        Case
                        Case 7:19-cv-06760-NSR
                             7:19-cv-06760-NSR Document
                                               Document 34-2 Filed
                                                        1 Filed    08/07/20Page
                                                                07/19/19     Page
                                                                                12 1ofof143
 EEOC Form 5 (11/09)


                       CHARGE OF DISCRIMINATION                                                           Charge Presented To:              Agency(ies) Charge No(s):
             This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                     Statement and other information before completing this fonn.
                                                                                                             □     FEPA
                                                                                                             [E]   EEOC                        520-2019-02233
                                                     New York State Division Of Human Rights                                                                and EEOC
                                                                          State or local Agency, if any

 Name (indicate Mr., Ms., Mrs.)                                                                                    Home Phone (Incl. Area Code)

 Ms. Lisa Buon                                                                                                        (845) 541-9097
 Street Address                                                                  City, State and ZIP Code

 155 Neelytown Road, Montgomery, NY 12549


 Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
 Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                               No. Employees, Members     Phone No. (Include Area Code)

 NEWBURGH ENLARGED CITY SCHOOL DIST.                                                                                                                                    t)
Street Address                                                                   City, State and ZIP Code

124 Grand Street, Newburgh, NY 12550

Name                                                                                                               No. Employees, Members     Phone No. (Include Area Code)



Street Address                                                                   City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                       DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                 Earliest              Latest

  ~CE                  ~OLOR               □       SEX       TI-RELIGION              ~ATIONAL ORIGIN
                                                                                                                          )Ujllff J.oI S
       w'RETALIATION               □       AGE      □       DISABILITY          □         GENETIC INFORMATION

                  □    OTHER (Specify)                                                                                             ~NTINUING ACTION




I want this charge filed with both the EEOC and the State or local Agency, if any. I         NOTARY - When necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.                                                                                  I swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                       the best of my knowledge, information and belief.
                                                                                             SIGNATURE OF COMPLAINANT



                                                                                             SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                             (month, day, year)

                                               Charging Party Signature
             Case
             Case 7:19-cv-06760-NSR
                  7:19-cv-06760-NSR Document
                                    Document 34-2 Filed
                                             1 Filed    08/07/20Page
                                                     07/19/19     Page
                                                                     13 2ofof143


t.   IY[CSI) dttl 110/ /,,'re, me k           & fl/4,-.. s-ck, ,I Rlft
     f,_ r 11,m ru, ti ,;, reh.ta. ./,tr>1.. I,,'rd S1 tn<e<,ne- /4.u' .
       fuaif ['ed 111ttl u,;/i. ka .ren;~,,,j 1H hft. ;;1P~tm.
       a11J {Irk is 6rar,/ 11-M 1) ~ tltsk-lcl.
                         Case
                         Case 7:19-cv-06760-NSR
                              7:19-cv-06760-NSR Document
                                                Document 34-2 Filed
                                                         1 Filed    08/07/20Page
                                                                 07/19/19     Page
                                                                                 14 3ofof143
 EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
 To:    Lisa Buon                                                                       From:    New York District Office
        155 Neelytown Road                                                                       33 Whitehall Street
        Montgomery, NY 12549                                                                     5th Floor
                                                                                                 New York, NY 10004



       D                     On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.l(a))
 EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                 Melita R. Fogle,
 520-2019-02233                                  Investigator                                                          (212) 336-3771
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date( s) of the alleged discrimination
                  to file your charge
       [KJ        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to ·conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D          Other (briefly state)



                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




Enclosures(s)


cc:
            Dr. Roberto Padilla, Superintendent
            Newburgh Enlarged City School District
            124 Grand Street
            Newburgh, NY 12550
